DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2021 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 2, 20 and 21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,878,809, claim 9 of US Pat. 10,497,365 and claim 9 of 9,966,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in this continuation application are broader than claims of its parent / grandparents. In other words, one or more claims of parent / grandparent applications anticipate instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Dependent claims 3-19 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over a corresponding claim in the parent / grandparent patents: 10,878,809, 10,497,365 or 9,966,065 in view of Gruber et al. (US PG Pub. 2012/0016678, this patent application publication was co-invented by the instant inventors). Claims 3-19 depend from an independent claim 2, which is broader than a corresponding claim in parent / grandparent patents. The limitations recited in each of these dependent claims are either claimed in a dependent claim of parent / grandparent claims or in a reference to Gruber, who is the first inventor of the instant application.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify a claimed scope of its parent / grandparent with Gruber to obtained a claimed scope of a dependent claim. One having ordinary skill in the art would have been motivated to make such a modification to obtain a user-friendly dialog application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 2, 20 and 21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to unpatentable subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 2, 20 and 21 are directed to one of the four statutory categories of invention (MPEP 2106.03(II)), the claims recite a number of steps of “receiving…”, “obtaining…”, “determining …” or “initiating …”. All these steps can be regarded as one person speaks a request containing multiple commands in a single utterance to another person (e.g., a person A speaks a request: “save that picture and send it to my dad” to a person B). The person B would try to understand the voice request having two separate commands “save that picture” and “send the picture to first person’s dad” (claimed “a first substring”, “a first intent”, “a second substring” and “a second intent”). 

These limitations fall into a judicial exception (“laws of nature”, “natural phenomena” and “abstract idea”). It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions (MPEP 2106.04 (I) and (II)). 

In the prone one of the two prong inquiry (Step 2A in the flowchart in MPEP 2106.04(II)(A)), the above limitations recited in claims 2, 20 and 21 are directed to at least one of groups of abstract ideas (MPEP 2106.04(a), “Mathematical concepts”, “Certain methods of organizing human activity”, “Mental Processes”). It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping (MPEP 2106.04(a)(2)).

The courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir.2011). If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75,674. If the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. 

The claim limitations can be regarded as one person speaks a voice request to another person with multiple commands in one utterance. In these situations, the claim is considered to recite a mental process. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers long in use, no new machinery being necessary.” The claims therefore recited an abstract idea, despite the fact that the claimed steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504.

Since the claimed invention falls into a judicial exception according above analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim recite additional elements that integrate the judicial exception into a practical application (MPEP 2106.04(II)(A)(2)). Prong Two asks whether the claim recite additional elements that integrate the judicial exception into a practical application. In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. Court in Gottschalk v. Benson ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer was not a patentable application of that principle. Accordingly, after determining that a claim recites a judicial exception in Step 2A Prong One examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two.

 Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application. The claims do recite “a processor” / “a memory” which are well-known elements of a general computer. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
	Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? In this application, the claims recite limitations that are well-understood, routine and conventional in the field. Therefore, that recited elements do not amount to significantly more than an abstract idea.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 9, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US Pat. 8,219,407, a reference submitted in an IDS filed on 01/14/2021, referred to as Roy) in view of Gruber et al. (US PG Pub. 2012/0016678, an applicant submitted reference filed on 01/14/2021, referred to as Gruber).

Roy discloses a system / a method for processing complex voice commands (Abstract). In particular, Roy discloses processing a complex voice command that has multiple voice commands in a single utterance (Col. 16, lines 9-31, a user input a voice command: “open calendar and display today’s appointment”; another example is: “save and print document”). 

Gruber is a published patent application by one or more inventors of the instant application and was assigned to the same assignee (i.e., Apple Inc.). Gruber discloses users could interact with an intelligent automated assistant. Gruber discloses detailed procedure of processing user voice commands. Gruber further discloses user interface elements defined in dependent claims (claimed “provide a first indicator”, “provide a second indicator”, “a first processing status indicator”, “a second processing status indicator” etc.). 

Regarding claims 2, 20 and 21, Roy discloses a device, a non-transitory computer readable medium and a method (Col. 2, lines 47-65, Col. 12, lines 60-67, a computer implemented system for processing complex voice commands), comprising:
receiving speech input from a user (Col. 16, lines 9-20, a user speaks a voice command “open calendar and display today’s appointment”); 
in response to receiving the speech input: 
obtaining, from the speech input, a first candidate substring and a second candidate substring (Col. 7, lines 20-25, Col. 10, lines 60-65, parsing recognized speech input into logical commands; Col. 16, lines 35-40, using Hidden Markov Model (HMM) to recognize complex voice commands, Note, HMM is a probabilistic model); 
determining a first probability that the first candidate substring corresponds to a first actionable command and a second probability that the second candidate substring corresponds to a second actionable command (Col. 10, lines 60-65, parsing recognized speech input into logical commands; Col. 11, lines 5-15, Col. 16, lines 35-40, using a Hidden Markov Model (HMM) to recognize complex voice commands, Note, HMM is a probabilistic model); 
determining, based on the first probability and the second probability, a first intent associated with the first candidate substring and a second intent associated with the second candidate substring (Col. 16, lines 35-40, using Hidden Markov Model (HMM) to recognize complex voice commands, Note, HMM is a probabilistic model; Col. 5, for missing information, prompt a user to provide more information; In this case, the system determining user’s intent); and 
initiating a first process identified by the first intent and a second process identified by the second intent (Col. 3, lines 1-5, Col. 4, line 1-2, executing recognized voice commands).
 
Roy discloses a speech recognition system to process a complex voice command containing two or more commands in a single utterance. Roy further discloses determining context information and using a probabilistic recognition model (Hidden Markov Model, HMM) (Col. 2, lines 26-45). MPEP (2144.01) “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Since Roy implicitly discloses some features (e.g., user’s intent, or probabilities), the examiner further cites Gruber to explicitly show the claimed features. Gruber describes an intelligent automated assistant as described in the instant application (Fig. 7A, Spec. [0201], a digital virtual assistant). 

Gruber explicitly discloses determining user’s intent from the recognized voice commands (Gruber, [0088], [0135]). Gruber further discloses determining candidates (Gruber, [0241], [0292]). Gruber further discloses various models including domain models (Gruber, Fig. 8, #1622).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Roy’s teaching with Gruber’s teaching to obtain more details about processing a voice command. One having ordinary skill in the art would have been motivated to make such a modification to make effective use of voice interface technology (Gruber, [0007]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, the combined teaching further discloses obtaining the first candidate substring and the second candidate substring comprises: 
identifying a first keyword in the text string that corresponds to a first domain to determine the first candidate substring (Roy, Col. 16, lines 9-31, Gruber, [0603], [0745] Table 1); and 
identifying a second keyword in the text string that corresponds to a second domain to determine the second candidate substring (Roy, Col. 16, lines 9-31, Gruber, [0603], [0745] Table 1).

Regarding claim 4, the combined teaching further discloses obtaining the first candidate substring and the second candidate substring comprises: 
identifying a first imperative verb in the text string to determine the first candidate substring (Roy, Col. 16, lines 9-31, “open calendar”, “play today’s appointment”; Col. 18, lines 50-60, tag part-of-speech including “verbs”; Gruber [0244], identifying imperative verb such as “find”, “buy” etc.); and 
identifying a second imperative verb in the text string to determine the second candidate substring (Roy, Col. 16, lines 9-31, “open calendar”, “play today’s appointment”; Col. 18, lines 50-60, tag part-of-speech including “verbs”; Gruber [0244], identifying imperative verb such as “find”, “buy” etc.).

Regarding claim 9, the combined teaching further discloses determining the first intent associated with the first candidate substring and the second intent associated with the second candidate substring comprises: determining at least one of the first intent and the second intent based on information displayed on a display associated with the electronic device (Gruber, [0385], determining user’s intent based on GUI elements).

Regarding claims 12-19, these dependent claims are related to user interface elements of an intelligent assistant (aka, “a digital virtual assistant”) including functions of displaying status of tasks, showing some indicators. Gruber describes a user interface of an intelligent virtual assistant running on an iPhone device (Gruber, [0297], [0306], [0592], [0801], providing feedback to a user, showing status). Gruber further discloses showing progress of service (Fig. 29, #736, [0604]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Roy’s teaching with Gruber’s teaching to implement with various user interface functions. One having ordinary skill in the art would have been motivated to make such a modification to make effective use of voice interface technology (Gruber, [0007]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 5-8 and 10-11 would be allowable if overcome the double patenting rejection set forth in this office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659